[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             February 27, 2006
                             No. 05-16383                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                     D. C. Docket No. 04-00208-CV-4


MATTHEW CONKLIN,


                                               Plaintiff-Appellant,

     versus


ENGLEHARD CORPORATION,

                                               Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                           (February 27, 2006)



Before TJOFLAT, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      We have carefully reviewed the briefs, record and order of the district court.

Finding no reversible error in the Order of the Honorable Avant Edenfield dated

and filed September 19, 2005, the judgment of the said court granting summary

judgment in favor of defendant-appellee is

      AFFIRMED.




                                         2